Citation Nr: 0612649	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-16 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of left femur osteomyelitis, with Muscle Group XIII 
disability and left knee arthritis.

2.  Entitlement to a rating in excess of 20 percent for right 
leg chronic venous insufficiency.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 11, 1943 to October 22, 1943.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2003 rating decision that granted an increased 
rating of 30 percent for osteomyelitis with residual muscle 
weakness in left Muscle Group XIII and degenerative arthritis 
of the left knee, and granted service connection for right 
leg venous insufficiency, rated 10 percent, effective from 
the date of claim.  A September 2004 rating decision 
increased the rating for the venous insufficiency to 20 
percent, effective from the date of claim.  Because the 
increase was to less than the maximum provided under the 
applicable criteria (and since the veteran has not expressed 
satisfaction with the rating), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).   


FINDINGS OF FACT

1.  The veteran's left femur osteomyelitis has not been 
active since 1947; residuals include muscle group (MG) XIII 
weakness and atrophy reflective of no more than moderately 
severe muscle injury, no more than slightly reduced hip/knee 
motion, and complaints of pain.

2.  The veteran's venous insufficiency of the right leg is 
shown to be manifested by persistent edema incompletely 
relieved by a compression sock with some evidence of stasis 
pigmentation, and with evidence of intermittent ulceration; 
persistent edema or subcutaneous induration, stasis 
pigmentation and persistent ulceration is not shown.


CONCLUSIONS OF LAW

1.  A 40 percent combined rating is warranted for the 
veteran's residuals of left femur osteomyelitis (based on a 
formulation of 30 percent for MG XIII injury with limitation 
of motion, under Diagnostic Code (Code) 5313, and 10 percent 
for inactive osteomyelitis, under Code 5000).  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Code 5000, 4.73, Code 5313 (2005).

2.  A 40 percent rating is warranted for the veteran's right 
leg venous insufficiency.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.104, Code 7121 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A June 2001 letter (prior to the rating decision on appeal) 
provided the veteran notice as it pertained to his service 
connection and increased rating claims.  The June 2001, 
December 2003, April 2004, and July 2004 letters outlined the 
appellant's and VA's responsibilities in developing evidence 
to support the claims, advised him of what type of evidence 
would be pertinent to the claims, and advised him to identify 
evidence for VA to obtain or to obtain and submit the 
evidence on his own and specifically (see letters of November 
2002 at p. 2, April 2004 at p. 2, and July 2004 at p. 1) to 
submit any evidence in his possession pertaining to the 
claim..  The case was readjudicated in the September 2004 
SSOC, thereby advising the veteran of the updated status of 
his claims.  While he did not receive notice regarding the 
rating of the disabilities at issue or effective dates of 
award at the time (or prior to the rating on appeal) (See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02- 1506 (Vet. 
App. Mar. 3, 2006)), he is not prejudiced by the notice 
timing deficiency.  A February 2004 statement of the case 
(SOC), and a January 2005 supplemental SOC (SSOC), advised 
him of the criteria for establishing higher ratings and what 
the evidence showed, and, with respect to the left leg 
disability, the basis for the denial of the claim.  The 
veteran was also advised of the basis for the effective date 
assigned for the higher 20 percent rating for his right leg 
disability and why the specific rating and effective dates 
were assigned.  Significantly, the veteran did supplement the 
record with evidence that was the basis for the increased 
rating granted below for venous insufficiency.  It is not 
alleged that the notice that veteran has now been provided is 
inadequate, or that he has been prejudiced by any technical 
notice deficiency along the way.  [And the undersigned 
considers it unconscionable to delay the favorable 
determinations below for compliance with technical notice 
requirements that would bring no further benefit to the 
veteran, but would result in delay and further unnecessary 
expenditure of resources.]  

Regarding the duty to assist, VA and, to the extent possible, 
private treatment records have been secured.  The RO has 
arranged for VA examinations.  The veteran has not identified 
any further pertinent records that remain outstanding.  He is 
not prejudiced by the Board's proceeding with appellate 
review.   

II. Factual Background 

The record shows that the veteran had an apparent recurrence 
of left femur osteomyelitis in service, with activity 
postservice, but none since 1947.  Service connection for 
left femur osteomyelitis residuals was granted on the basis 
that such disability pre-existed service and was aggravated 
in service.  The veteran was determined fit when examined for 
induction, and there was no deduction for pre-existing 
disability. 

A record of VA treatment in December 2002 notes a past 
medical history of phlebitis of the right leg in 1942 and 
subsequent swelling of the right leg.

On January 2003 VA examination, it was noted by the examiner 
that current medical conditions associated with the veteran's 
service-connected left leg disability include contracture of 
the left knee that prevents full extension, pain at rest and 
walking, inability to climb stairs at all, "giving out" of 
the knee that resulted in falls and injuries, bilateral ankle 
swelling, and intermittent ankle ulcers.  On examination, 
there was a 45 degree contracture of the left knee that 
prevented full extension and well-healed left thigh scars.  
There was marked atrophy of the left quadriceps and slight 
valgus deformity of the left knee.  Palpable exostoses of the 
knees was noted, the left greater than the right.  The left 
lower extremity had 1+ edema.  There was thinning of the skin 
of the left foot and ankle, with evidence of old stasis skin 
changes to include discoloration.  There appeared to be a 
well-healed area of ulceration of the lateral side.  The 
right foot had no pedal pulses and onychomycosis of the great 
toe.  There was a well-healed medial stasis ulcer scar with 
marked thinning of the skin.  

On January 2003 VA bones examination, the examiner noted that 
the veteran had a history of chronic venous insufficiency of 
the right lower extremity with recurrent ulcers over the 
lower part of the medial side of the right leg.  He currently 
had no ulcers.  He wore a custom compression stocking over 
the right leg, which provided good compression and, as a 
consequence, he currently did not have edema of the ankle, 
foot, or leg.  As for the left leg, there was atrophy of the 
left thigh and leg.  The left leg was noted to have been 
stable with no history of more weakness over the years.  The 
physician commented that due to the veteran's age and other 
medical problems, there was an issue with long distance 
walking.  He was able to do short distance ambulation on his 
own.  On examination, the left and right leg scars were not 
tender or sensitive to touch.  The range of motion of the 
knees was functional.  Minor varicose veins were noted over 
the right leg and ankle area.  Upon removal of his 
compression socks, there was no local edema around the ankle, 
foot, or leg.  There was a sign of previous ulceration over 
the medial side of the lower part of the right leg and there 
was some pigmentation of the skin in that area.  The left 
lower extremity appeared slightly thinner.  However, muscle 
testing appeared good in both lower extremities with possibly 
light weakness of the left quadriceps compared to the right.  

VA records in June and July 2003 reflect continued swelling 
of the right leg with a notation that the veteran wore TEDS. 

On May 2004 VA arteries examination, the veteran reported 
that since his last examination there had been a progression 
and increase in pain symptoms to the extent that he currently 
had pain with activity 50 percent of the time during the day.  
He could only stand or walk for short periods, and could walk 
about 150 feet without lower extremity pain.  The examiner 
noted that this distance was half of what was reported 1 1/2 
years prior.  The veteran described an aching sensation in 
the right thigh that occurred once a week but lasted all day.  
The veteran has also had no new stasis ulcers since the last 
evaluation.  On examination, the veteran's right lower 
extremity had 1+ pitting edema, which was worse than the 
left.  Pulses were 2+ in the left and 0+ in the right lower 
extremity.  There was evidence of a healed ulcer on the 
medial aspect of the right malleolus, which was mildly waxy 
in appearance.  There was no evidence of current excoriation, 
exfoliation, or ulceration.  There was no evidence of 
erythema on either foot.  The area from the balls of the feet 
forward was mildly bluish in color although there was prompt 
capillary refill.  The veteran had sensation in approximately 
50 percent of the area for 10-gram filament testing on both 
feet.  There was no evidence of pain or tenderness to 
palpation, or weakness during the examination.  However, the 
veteran was mildly unsteady on his feet.  

On May 2004 VA examination for osteomyelitis, the examiner 
reviewed his January 2003 examination and computerized notes.  
The veteran's medical history, to include a number of TIAs 
and minor strokes to which he attributed the veteran's poor 
balance and tendency to fall, was noted.  The veteran 
complained of pain in both lower extremities, and indicated 
that he felt grinding and popping in both knees.  He 
indicated that there was no mechanical locking of the knees 
but that they did swell from time to time.  Examination of 
the left thigh revealed a scar that was stable.  There 
appeared to be no change in thinning since the last 
examination.  Both knees demonstrated signs of osteophytosis, 
with the right side more marked.  There appeared to be no 
evidence of joint effusion or ligamentous laxity.  Range of 
motion of the right knee was from zero to 90 degrees and 
range of motion of the left knee was from zero to 110 
degrees.  The physician noted that normal range of motion of 
the knees is zero to 130 degrees.  There was loss of motor 
strength after repetitive extension force on the right side.  
On the left side there was no further loss of range of motion 
or incoordination.  Loss of muscle strength was noticed after 
four or five repetitions, but did not result in any 
additional loss or range of motion beyond that which was 
already demonstrated.  There was bilateral knee pain due to 
degenerative joint disease that was partly responsible for 
the veteran's limitation in walking.  Range of motion of both 
hips was only slightly reduced (flexion was zero to 110 
degrees, extension was from zero to 10 degrees, and abduction 
was from zero to 30 degrees).  Internal rotation was from 
zero to 40 degrees and external rotation was from zero to 30 
degrees.  

A May 2004 evaluation by Dr. R. K. indicates that the veteran 
had not had any problems with osteomyelitis since the left 
femur was last drained 55 years ago.  The veteran also had a 
history of edema in the right leg due to phlebitis.  On 
examination, there was a 3/4 inch difference in the left thigh 
when compared to the right.  There were a couple of deep 
incisions from previous openings from osteo treatment.  There 
was trace edema of both legs with a support stocking on the 
right.  Pulses were brisk in the dorsal pedis, posterior 
tibial.  There was stasis dermatitis on the inner aspect of 
the right ankle.

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," "severe," and "pronounced" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6.  
Terminology such as "mild," "moderate," "severe," and 
"pronounced" are used by VA examiners and others and although 
an element of evidence to be considered by the Board, are not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6. 

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

The veteran's residuals of left femur osteomyelitis are 
currently rated 30 percent disabling under Code 5313.  This 
Code provides the criteria for rating disability of muscle 
group XIII.  The functions of these muscles consist of 
extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius (see XIV, 1, 2) synchronizing simultaneous flexion 
of hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint.  The posterior thigh group and 
hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) 
semimembranosus; (3) semitendinosus.  Muscle disability under 
this provision is evaluated as follows: noncompensable (zero 
percent) for slight; 10 percent for moderate; 30 percent for 
moderately severe; and 40 percent for severe.  38 C.F.R. 
§ 4.73.

At the outset, it is noteworthy that the service connected 
residuals of left femur osteomyelitis include both MG XIII 
impairment and arthritis of the left knee.  The disability 
may alternatively be rated under the diagnostic codes for 
rating knee disability or that for MG XIII impairment, Code 
5313 (but not both, as Code 5313 encompasses both knee and 
hip impairment).  Because the functional limitations (i.e., 
motion limitations and instability of the knee and hip) are 
fairly minimal, it is to the veteran's advantage that the 
disability is rated under Code 5313.  See 38 C.F.R. § 4.71a, 
Codes 5250 thru 5263.  [The Board has also considered the 
possibility of a separate rating for the scar residuals of 
the osteomyelitis.  Since the scars have not been described 
as painful, but are reported nontender, and since they impair 
no functions, separate ratings for the scars are not 
warranted.  See 38 C.F.R. § 4.118, Codes 7802 thru 7805.]  

On close review of the evidentiary record, the Board finds 
that a rating in excess of 30 percent for MG XIII impairment 
is not warranted.  The medical evaluations do not reflect 
more than moderately severe impairment of MG XIII functions.  
Left hip flexion and left knee extension were only mildly 
decreased.  Weakness was also noted that limited the 
veteran's walking distance and contributed to falling.  
However, the physician who examined the veteran in January 
2003 and May 2004 attributed such limitations in part to the 
veteran's age and poor balance resulting from other 
nonservice-connected medical problems, i.e., TIAs and mild 
strokes.  

Osteomyelitis is rated under 38 C.F.R. § 4.71a, Code 5000, 
which provides a 20 percent rating with evidence of active 
infection within the past 5 years.  As the left femur 
osteomyelitis has been inactive since the 1940s, clearly a 20 
percent rating is not warranted.  However, Code 5000 also 
provides a 10 percent rating for osteomyelitis that is 
inactive for at least 5 years following repeated episodes.  
Note 1 following this Code provides that the 10 percent 
rating is to be combined with ratings for limitation of 
motion, nonunion, malunion, shortening, etc. (But not where 
there has been removal of the affected bone- not the case 
here.)  Accordingly, the veteran is entitled to a separate 10 
(but no higher) rating for osteomyelitis under Code 5000.  As 
noted, the record shows he had repeated episodes of the 
osteomyelitis and inactivity since the 1940s.  

When the 10 percent rating for osteomyelitis is combined with 
the 30 percent rating for Code 5313 disability (permitted 
because of the functions affected), the resulting rating is 
40 percent.  38 C.F.R. § 4.25.

Turning to the rating for venous insufficiency of the right 
leg, the Board notes that in a claim disagreeing with the 
initial rating assigned following a grant of service 
connection, as here, separate ("staged") ratings may be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
has not assigned a staged rating for venous insufficiency of 
the right leg.  The Board finds that separate ratings are not 
indicated as the degree of disability warranting the 
increased rating being granted was reasonably shown 
throughout the appellate period.

The veteran's right venous insufficiency is rated under Code 
7121, for post-phlebitis syndrome.  This Code provides a 10 
percent rating for intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery; a 20 percent rating for persistent edema, 
incompletely relieved by elevation of extremity with or 
without beginning stasis pigmentation or eczema; a 40 percent 
rating for persistent edema and stasis pigmentation or eczema 
with or without intermittent ulceration; a 60 percent rating 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; and 100 
percent for massive board-like edema with constant pain at 
rest.  

The record reasonably shows that the veteran's right lower 
extremity venous insufficiency is manifested by persistent 
edema (requiring the wearing of prescribed stockings provided 
by VA.  Stasis dermatitis, by definition, encompasses 
eczematous dermatitis [See Dorland's Illustrated Medical 
Dictionary 261 (28th ed. 1994).], and has been noted.  
Finally, intermittent stasis ulceration (residuals of ulcers) 
has been noted on VA examinations both in 2003 and 2004.  
Such findings reasonably satisfy the criteria for a 40 
percent rating under Code 7122.  As persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration were not shown at any time during the 
appellate period, the next higher, 60 percent, rating is not 
warranted.  Active ulcers were not noted on examination.


ORDER

A 40 percent combined rating (30 percent under Code 5313, 10 
percent under Code 5000) is granted for the veteran's 
residuals of left femur osteomyelitis, subject to the 
regulations governing payment of monetary awards.  

A 40 percent rating is granted for right leg venous 
insufficiency, subject to the regulations governing payment 
of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


